     Case 21-10667      Doc 19    Filed 06/14/21 Entered 06/14/21 12:37:54        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  STEPHEN J. GIATRELIS,                          Ch. 13
    Debtor                                       21-10667-JEB


                                              Order

MATTER:
#18 Motion For Voluntary Dismissal filed by Debtor Stephen J. Giatrelis

Granted. This case is dismissed pursuant to 11 U.S.C. § 1307(b).

Dated: 6/14/2021                                 By the Court,




                                                 Janet E. Bostwick
                                                 United States Bankruptcy Judge
